Citation Nr: 0515997	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
costochondritis of the left chest.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.

6.  Entitlement to service connection for left elbow 
bursitis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for bronchitis.

9.  Entitlement to service connection for a skin disability, 
including Bowen's disease, manifested by peeling of the skin 
of the hands and feet and malignant melanomas.

10.  Entitlement to service connection for a neck disability.

11.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

12.  Entitlement to service connection for a right knee 
disability.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to an increased rating for a left knee 
anterior cruciate ligament injury, status post repair, 
currently evaluated as 10 percent disabling.

15.  Evaluation of service-connected left knee arthritis, 
evaluated as 10 percent disabling from September 25, 2002.

16.  Entitlement to an increased rating for low back 
arthritis, currently evaluated as 10 percent disabling.

17.  Entitlement to a compensable rating for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO decision.  In September 
2004, the veteran and his wife testified at a videoconference 
hearing before the undersigned.

Initially, the Board notes that the veteran testified at his 
September 2004 hearing that his claims of entitlement to 
service connection for a skin disability manifested by 
peeling of the skin of the hands and feet, Bowen's disease, 
and malignant melanoma were a single disability.  Likewise, 
as to entitlement to service connection for a respiratory 
disability, the veteran testified that his claim was a claim 
for bronchitis.  Similarly, the veteran testified that his 
claims of entitlement to service connection for bilateral 
lower and upper extremity disabilities manifested by numbness 
were really a claim for peripheral neuropathy of the upper 
and lower extremities caused by his service connected low 
back arthritis.  Accordingly, the Board has recharacterized 
these issues on the first page of this decision to more 
accurately reflect the veteran's intentions.

Next, the Board notes that the veteran had also perfected 
appeals as to claims of entitlement to service connection for 
tinnitus and bilateral carpal tunnel syndrome of the wrists; 
these claims were also denied in the December 2002 rating 
decision.  However, an April 2004 rating decision thereafter 
granted service connection for tinnitus.  Moreover, the 
veteran withdrew his claims for service connection for carpal 
tunnel syndrome of the wrists at the September 2004 
videoconference hearing.  See 38 C.F.R. § 20.204(b) (2004) (a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision).  Therefore, these issues are 
no longer in appellate status.

As to the applications to reopen the claims of entitlement to 
service connection for costochondritis of the left chest, a 
left shoulder disability, hemorrhoids, left ear hearing loss, 
and depression, these issues were the subject of an earlier 
unappealed rating decision dated in September 1981.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  The 
claim for depression was once again denied by the RO in a 
November 1982 rating decision.  This rating decision is also 
final.  Id.  Thus, regardless of the RO's subsequent actions, 
the Board may only consider the merits of these claims if new 
and material evidence as been submitted since the time of the 
prior final rating decisions.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156 (2004); Barnett v. Brown, 8 Vet. App. 1 (1995); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As to the claim for a higher evaluation for left knee 
arthritis, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as this issue was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized it as set forth 
on the first page of this decision.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part. 




FINDINGS OF FACT

1.  As to the applications to reopen claims of entitlement to 
service connection for costochondritis of the left chest, a 
left shoulder disability, hemorrhoids, and left ear hearing 
loss, the evidence received since the September 1981 rating 
decision is new and when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claims.

2.  As to the application to reopen a claim of entitlement to 
service connection for depression, evidence received since 
the November 1982 rating decision is new and when considered 
with previous evidence of record relates to an unestablished 
fact necessary to substantiate the claim.

3.  Resolving reasonable doubt in the veteran's favor, he 
developed costochondritis of the left chest, left shoulder 
impingement syndrome, and internal hemorrhoids as a result of 
military service.


CONCLUSIONS OF LAW

1.  As to the applications to reopen claims of entitlement to 
service connection for costochondritis of the left chest, a 
left shoulder disability, hemorrhoids, left ear hearing loss, 
and depression the veteran has submitted new and material 
evidence sufficient to reopen the claims.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  Resolving reasonable doubt in the veteran's favor, 
costochondritis of the left chest, left shoulder impingement 
syndrome, and internal hemorrhoids were caused by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Applications to Reopen: 

Service connection for costochondritis of the left chest, a 
left shoulder disability, hemorrhoids, left ear hearing loss, 
and a psychiatric disorder characterized as a "grief 
reaction" were previously denied by the RO in a September 
1981 rating decision.  The denials were based on a finding 
that:  costochondritis of the left chest and a left shoulder 
disability were acute and transitory and resolved without any 
residual disability, hemorrhoids was not diagnosed at a 
Medical Evaluation Board examination, left ear hearing loss 
had never been diagnosed, and a neurosis or psychosis had not 
been diagnosed.  In December 1981, the veteran was provided 
notice of this denial and did not thereafter appeal.  
Thereafter, in November 1982, the RO denied entitlement to 
service connection for a psychophysiological reaction with 
depression because depression had not been diagnosed.  Later 
that same month, the veteran was provided notice of this 
denial and did not thereafter appeal.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the September 1981 and November 1982 decisions 
in light of the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the rating 
decisions in question, and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's either has a current disorder and/or currently 
diagnosed disorders were caused by military service.  

Costochondritis and Left Shoulder Disability

As to costochondritis of the left chest and the left shoulder 
disability, in statements from a resident from the Columbia 
VA Medical Center dated in October 2003 and August 2004, it 
was opined as follows:

[the veteran] has been a patient of mine 
for over a year.  He has multiple medical 
problems, the majority of which consist 
of arthralgia and myalgias.  These 
problems began in November 1978 while 
serving overseas in the United States 
Military working with jet engines.  At 
that time he was involved in a motor 
vehicle accident and suffered a lumbar 
vertebrae transverse process fracture.  
He was profiled . . . and remained on 
limited duty status for an extended 
period of time.  Records indicate that 
physical therapy was interrupted on 
several occasions during the proceeding 
years because of pain.  His physical 
limitations resulting from his back 
injury impeded his ability to adequately 
control his weight.

As a result, I believe that his current 
arthralgias are[,] exacerbated by his 
obesity[,] began as a result of his 
initial injury suffered in November 1978 
. . .

Thus, after review of his records I feel 
that the current medical problems listed 
(. . .costochondritis . . . shoulder 
pain. . .) are directly related to and 
are indeed a continuation of medical 
ailments he suffered while in the service 
. . .  

The Board finds that the aforementioned opinion which 
establishes current diagnoses of costochondritis and a 
shoulder disability and links such to service as new and 
material evidence as such etiological medical evidence had 
not been previously considered; the claims are reopened. 

Hemorrhoids

As to hemorrhoids, in a June 2003 statement from the Chief of 
the Columbia VA Medical Center Gastroenterology Section it 
was first reported that a February 2003 colonoscopy revealed, 
among other things, internal hemorrhoids.  Thereafter, it was 
opined as follows:

I have reviewed this veteran's medical 
records from his service and see 
documentation of a longstanding history 
of gastrointestinal ailments including 
Gastroenteritis in 1978, recurrent rectal 
bleeding seen in the late 1970s and 1980s 
(evaluation for this include Barium Enema 
which documented [the] presence of 
diverticuli . . .) also with prior 
history of hemorrhoidal bleeding, colonic 
polyps[,] and anal fissures.  Following 
review of his records I feel that his 
current gastrointestinal problems are 
directly related to and are indeed a 
continuation of medical ailments he 
suffered while in the service. 

As in the aforementioned claim, an etiological link between 
current internal hemorrhoids and service had not been 
previously considered; as such, the evidence is new and 
material and the claim is reopened.




Left Ear Hearing Loss

As to left ear hearing, a January 2004 VA audiological 
examiner diagnosed, for the first time, hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385 (2004) (impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).  At that time, his 
auditory threshold in the frequencies 500, 1000, 2000, 3000, 
4000 Hertz was 30, 25, 35, 35, and 30 decibels respectively 
for the left ear.

In sum, the current medical evidence which appears to 
establish a current diagnosis of hearing loss for VA purposes 
was not previously of record; this evidence is new and 
material to reopen the claim of service connection. 

Depression

As to depression, the record includes, for the first time, 
post service diagnoses of depression.  Specifically, an 
August 1988 letter from W. M. B., M.D., reported that he had 
treated the veteran since 1960.  Depression was among the 
treated conditions.  An August 1988 VA psychiatric examiner 
diagnosed him with a dysthymic disorder.  VA treatment 
records starting in November 2003 also show complaints and 
treatment for depression.  See VA treatment record dated in 
November 2003, December 2003, January 2004, and February 
2004.   

In sum, the aforementioned records relate to the 
unestablished fact that the veteran has a current psychiatric 
disorder, which, furthermore, has apparently been in 
existence for several decades.  This evidence is both new and 
material as the basis for the prior decision was the lack of 
a current disability. 



Entitlement to Service Connection: On the Merits

The Board next turns to the claims of entitlement to service 
connection for costochondritis of the left chest, a left 
shoulder disability, hemorrhoids, and left elbow bursitis, on 
the merits.  In this regard, the veteran claims that he 
developed these disabilities while in military service, and 
that he has continued to have problems with these same 
symptoms since his separation from military service.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Under 38 
C.F.R. § 3.303 service connection may only be granted if the 
veteran has a current disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  

Costochondritis, Left Shoulder Disability, Hemorrhoids

As to entitlement to service connection for costochondritis 
of the left chest, service medical records show the veteran's 
complaints and treatment for chest pain following a September 
1977 motorcycle accident; the diagnosis was costochondritis.  
See service medical record dated in October 1977; Medical 
Evaluation Board dated in March 1981; and Physical Profile 
dated in June 1981.  Post service medical records show the 
veteran's complaints and/or treatment for chest pain.  See VA 
treatment records dated in January 2003, March 2003, November 
2003, and February 2004.  Moreover, the October 2003 and 
August 2004 statements from a Columbia VA Medical Center 
Resident contained a diagnosis of costochondritis and an 
opinion that it was ". . . directly related to and are 
indeed a continuation of medical ailments he suffered while 
in the service . . ."

As to entitlement to service connection for a left shoulder 
disability, service medical records show the veteran's 
complaints and treatment for left shoulder pain, rotator cuff 
tendonitis, and an acromioclavicular (AC) joint strain.  See 
Physical Profiles dated in September 1977 and May 1978; 
service medical records dated in August 1978, January 1981, 
and March 1981; Line of Duty Determination dated in September 
1977; and Medical Evaluation Board dated in March 1981.  
Service medical records also show that he was involved in at 
least two motor vehicle accidents.  Post service medical 
records show the veteran's complaints and/or treatment for 
left shoulder pain.  See VA treatment records dated in 
January 1988, March 1988, and November 2003.  They also note 
that he injured his shoulder in a November 2003 motor vehicle 
accident.  The January 2004 VA examiner diagnosed the 
veteran's left shoulder disability as an impingement 
syndrome.  Furthermore, the October 2003 and August 2004 
statements from the Columbia VA Medical Center Resident 
contained an opinion that his left shoulder disability was 
". . . directly related to and are indeed a continuation of 
medical ailments he suffered while in the service . . ."

As to entitlement to service connection for hemorrhoids, 
service medical records show the veteran's complaints and 
treatment for rectal bleeding.  See, for example, service 
medical record dated in March 1978.  Post service medical 
records show the veteran's complaints and/or treatment for 
rectal bleeding and a diagnosis of hemorrhoids.  See VA 
treatment records dated in January 2003 and February 2004; 
colonoscopy dated in February 2003.  Furthermore, the June 
2003 statement from the Chief of the Columbia VA Medical 
Center Gastroenterology Section both contained a diagnosis of 
internal hemorrhoids and an opinion that "[f]ollowing review 
of his records I feel that his current gastrointestinal 
problems are directly related to and are indeed a 
continuation of medical ailments he suffered while in the 
service." 

As to all of the above disabilities, the medical opinion 
evidence linking the veteran's current disabilities to 
military service stand uncontradicted by any other medical 
evidence of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that costochondritis of the left 
chest, left shoulder impingement syndrome, and internal 
hemorrhoids were incurred during his military service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, service connection for these disabilities is 
granted. 

As to entitlement to service connection for costochondritis 
of the left chest, a left shoulder disability, and 
hemorrhoids, the appeal is allowed.  As these grants are a 
complete grant of the benefit sought on appeal, a discussion 
of the VCAA and the effect it had on the veteran's claims is 
not required.

ORDER

The application to reopen claims of entitlement to service 
connection for costochondritis of the left chest, a left 
shoulder disability, hemorrhoids, left ear hearing loss, and 
depression is granted; the claims are reopened.

Entitlement to service connection for costochondritis of the 
left chest, left shoulder impingement syndrome, and internal 
hemorrhoids is granted.


REMAND

As to all the remaining issues on appeal, the Board notes 
that there are outstanding records that must be obtained 
prior to appellate review.  Specifically, the veteran 
testified at his September 2004 videoconference hearing that 
he receives Social Security Administration disability because 
of his service-connected disabilities as well as the 
disabilities he is claiming service connection for.  The 
veteran also testified that he received treatment for back 
problems in the 1980's at the Mountain Grove Medical Center.  
Moreover, April 1982 and August 1988 letters from W.M.B., 
M.D., reported that he had treated the veteran since 1960 
for, among other things, low back, left knee, left shoulder, 
and neck problems as well as a problem with depression.  
Likewise, a H.O.T., M.D., in a December 1997 letter, notified 
VA that he had treated the veteran for skin problems for 
three months.  Therefore, because the record does not show 
that VA requested the veteran's records from the above 
locations, a remand to do so is required.  38 U.S.C.A. 
§ 5103A(b) (West 2002). 

Further, additional VA examinations are needed with regard to 
the veteran's left ear hearing loss to ascertain if he really 
has hearing loss as well as to determine the relationship, if 
any, between any diagnosed left ear hearing loss and his 
military service.  38 U.S.C.A. § 5103A(d) (West 2002) (the 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim).  

As to the newly reopened claim of entitlement to service 
connection for depression, a remand is required to reconcile 
the conflicting opinions as to the veteran's current 
psychiatric diagnosis (compare the May 2004 psychiatric 
examination from R.O.T., Ph.D., in which he was diagnosed 
with a mood disorder with the August 1988 VA psychiatric 
examination that diagnosed a dysthymic disorder and the VA 
treatment record that diagnosed a major depressive disorder).  
Id.  On remand, if the veteran is diagnosed with depression, 
an opinion is also needed as to the relationship, if any, 
between the depression and his military service, including 
the diagnosis of depression found on an August 1979 Physical 
Profile.  Id.  Moreover, given the veteran's assertions that 
his depression may also be due to his service connected 
disabilities the examiner should also provided an opinion as 
to this relationship, if any.  Id.  In providing this 
opinion, the examiner should comment of the opinion provided 
by the September 1982 VA examiner.

As to entitlement to service connection for a right knee 
disorder, the veteran testified that his problems were either 
caused by an in-service motor vehicle accident in the mid 
1970's or by the strain placed on his knee by his service-
connected left knee disorder.  Service medical records 
document at least two motor vehicle accidents during active 
duty.  More current medical evidence establishes that he has 
a right knee disability.  A remand is required to obtain 
medical opinion evidence as to the relationship, if any, 
between the current right knee disorder and his service-
connected left knee disorder as well as his military service.  
38 U.S.C.A. § 5103A(d).

As to entitlement to service connection for bronchitis, 
service medical records and post service VA treatment records 
show the veteran's complaints and/or treatment for this 
problem.  See service medical record dated in December 1976, 
August 1978, and March 1980; VA treatment records dated in 
November 2003.  Therefore, a remand is required to obtain 
medical opinion evidence as to the relationship, if any, 
between this disability and military service.  Id.

As to entitlement to service connection for a neck 
disability, service medical records show complaints and 
treatment for neck pain as well as a diagnosis of cervical 
spine strain.  See service medical records dated in September 
1977, May 1978, August 1978, November 1978, and December 
1979; Physical Profile dated in September 1977; and Line of 
Duty Determination dated in September 1977.  Post service, an 
August 1988 letter from Dr. B reported that he had treated 
the veteran for cervical spine pain.  A VA treatment record 
dated in January 1988 also shows the veteran's complaints and 
treatment for neck pain.  The diagnosis was cervical spine 
degenerative joint disease.  The diagnosis was never 
confirmed by x-ray.  Thereafter, a November 2003 VA treatment 
record showed the veteran's complaints and treatment for neck 
pain following a recent motor vehicle accident.  Given the 
above records, a remand is required to obtain a diagnosis of 
the veteran's current neck disability as well as medical 
opinion evidence as to the relationship, if any, between his 
neck disability and military service.  Id.

As to entitlement to rating in excess of 10 percent for a 
left knee anterior cruciate ligament injury, the Board notes 
that while both the November 2002 and the January 2004 VA 
examiners noted instability in the knee, neither examiner 
opined whether his left knee instability is best 
characterized as slight, moderate, or severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  Therefore, on remand, 
the veteran should be afforded another VA examination to 
obtain this information as well as any findings regarding 
functional loss.  38 U.S.C.A. § 5103A(d).

As to entitlement to a rating in excess of 10 percent for low 
back arthritis, the Board notes a remand for a new VA 
examination is required because neither the January 2004 or 
the earlier November 2002 VA examiner provided VA with 
adequate information to rate the severity of his service 
connected disability.  Specifically, when conducting range of 
motion studies they either omitted his back's right and left 
lateral flexion or his back's left and right lateral 
rotation.  38 C.F.R. § 4.71a-18, Note 2 (2004).  Therefore, a 
new VA examination to obtain this information, as well as any 
findings regarding functional loss, is required.  38 U.S.C.A. 
§ 5103A(d). 

As to entitlement to a compensable rating for right ear 
hearing loss, a remand is required because the results from 
the veteran's February 2004 VA examination are insufficient 
to rate the severity of his service-connected disability 
because the examiner did not provide his speech 
discrimination test scores.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2004).  In all events, adjudication of this 
increased rating claim has to be deferred because it is 
inextricably intertwined with the on going claim of 
entitlement to service connection for left ear hearing loss.  
See 38 C.F.R. § 4.85(f) (2004); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

Given the above development, on remand, the RO should also 
provide the veteran with updated VCAA notice.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).

Therefore, these issues are REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security Administration (SSA) 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

2.  The RO, after obtaining all needed 
authorizations, should obtain all of the 
veteran's post-1960 records from W.M.B., 
M.D., post-1980 records from Mountain 
Grove Medical Center, post-1996 records 
from H.O.T., M.D., and post-March 2004 
records from the Columbia VA Medical 
Center.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination.  
The claims folder is to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies as deemed appropriate 
by the examiner, to include the Maryland 
CNC Test, must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner should address the 
following questions:

As to the Left & Right Ear:

What are the veteran's auditory 
thresholds in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz?

What is the veteran's speech 
recognition scores using the 
Maryland CNC Test?

As to the Left Ear:

If the veteran has hearing loss in 
the left ear, is it at least as 
likely as not that it was incurred 
in or aggravated by military service 
or manifested itself to a 
compensable degree within the first 
year following the appellant's 
separation from military service?  

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner should address the 
following questions:

What is the diagnosis of the 
veteran's current psychiatric 
disorder?

If depression is diagnosed, is it at 
least as likely as not that it was 
incurred in or aggravated by 
military service or manifested 
itself to a compensable degree 
within the first year following the 
appellant's separation from military 
service?  

If depression is diagnosed, is it at 
least as likely as not that it was 
caused or aggravated by service 
connected disabilities?

Note:  The examiner, in providing the 
above opinions, should comment on the 
different psychiatric diagnoses found in 
the service medical records and post 
service treatment records as well as the 
opinion provided by the September 1982 VA 
examiner.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination of the veteran, the examiner 
should address the following questions:

Neck Disability:

What is the diagnosis of the 
veteran's current neck disability?

Is it at least as likely as not that 
any current neck disability was 
incurred in or aggravated by 
military service?

If the diagnoses includes arthritis, 
verified by x-ray, is it at least as 
likely as not that it manifested 
itself to a compensable degree 
within the first year following the 
appellant's separation from military 
service?  

Right Knee Disability:

What is the diagnosis of the 
veteran's current right knee 
disability?

Is it at least as likely as not that 
any current right knee disability 
was incurred in or aggravated by 
military service?

Is it at least as likely as not that 
any current right knee disability 
was caused or aggravated by another 
service connected disability, 
including his service connected left 
knee and low back disabilities?

If the right knee diagnoses includes 
arthritis, verified by x-ray, is it 
at least as likely as not that it 
manifested itself to a compensable 
degree within the first year 
following the appellant's separation 
from military service?  

Low Back Arthritis:

Please provide a detailed review of 
the veteran's history, current 
complaints, and the nature and 
extent of any disability.  

The examination must include range 
of motion studies that note the 
lumbar spines forward flexion, 
backward extension, left and right 
lateral flexion, and left and right 
rotation.  

The examiner should render an 
opinion as to the extent to which 
the veteran experiences weakness, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, and should, if feasible, 
portray these factors in terms of 
additional loss in range of motion 
due to these factors.  

Left Knee Arthritis:

Please provided range of motion 
findings of the knee, the examiner 
is to provide a detailed review of 
the veteran's history, current 
complaints, and the nature and 
extent of any disability.  

The examiner should render an 
opinion as to the extent to which 
the veteran experiences weakness, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, and should, if feasible, 
portray these factors in terms of 
additional loss in range of motion 
due to these factors.  

Left Knee Anterior Cruciate Ligament 
Injury:

The examiner is to provide a 
detailed review of the veteran's 
history, state current complaints, 
and describe the nature and extent 
of any disability.  

The examiner should then opine 
whether the veteran's left knee 
instability is best characterized as 
slight, moderate, or severe.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary examination.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies as deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner should address the 
following questions:

Does the veteran have chronic 
bronchitis?

If so, is it at least as likely as 
not that it was incurred in or 
aggravated by military service?

7.  After the development requested has 
been completed, the RO should review the 
medical examinations to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any of the 
examinations are deficient in any manner, 
the RO must implement corrective 
procedures at once.  

8.  If additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development should be 
undertaken by the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183; 38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.

9.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  As to rating the 
veteran's left knee anterior cruciate 
ligament injury, the RO should also 
consider whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As to rating 
the veteran's left knee arthritis, the RO 
should consider VAOPGCPREC 9-2004.  As to 
rating the veteran's low back arthritis, 
the RO is reminded that it may only apply 
the old rating criteria for rating back 
disorders to the time period prior to the 
change in law (i.e., September 26, 2003) 
and the new rating criteria for rating 
back disorders to the time period since 
the change in law.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  The RO 
in re-adjudicating the claim for a higher 
evaluation for left knee anterior 
cruciate ligament injury should also 
consider whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The RO is 
advised that they are to make a 
determination based on all laws and 
regulations, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any of the benefits 
sought on appeal remain denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations governing all the claims both 
old and new, and the reasons for the 
decisions.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


